Title: From George Washington to Jonathan Sturges, 16 May 1776
From: Washington, George
To: Sturges, Jonathan

 

Sir
New York May 16th 1776

Your favour of the 14th with an Acct of the apprehending of Sundry Tories by order of your Committe & the takeing of others by Capt. Harden is now before me. Your Zeal & activity upon this occasion is truly commendable and with great pleasure I will lend any aid in my power, that shall be thought within the line of my department, to root out or Secure such abominable pests of Society, but as you have neither pointed out the names or places of abode of the persons alluded to, by your Informants, on Long Island, I must beg the favour of a more explicit description from you; and in the mean while, will set on foot a proper enquiry into this mater of some Gentlemen here, acquainted with the Island, & concert some Plan for defeating the designs which you think are in agitation. I shall add no more at present than that I am Sir Yr Most Obed. Humle Sert

G.W.

